DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 appears confusing.  The claim preamble sets forth an adapter for assembling a wiper blade, which is configured to couple the wiper blade to wiper arms.  However, the claim appears to positively introduce a wiper blade and wiper arms, leading to confusion if the claim is directed only to an adapter or some combination of an adapter with wiper arms and a wiper blade.  In view of claim 15 setting forth a wiper blade assembly that includes a wiper blade and the adapter of claim 1, claims 1-14 are treated as though directed to just the adaptor.  Clarification is requested.  In claim 1, line 7, reference to “the wiper arm” appears confusing since multiple wiper arms have been set forth.  Which one is being referenced?
	In claim 15, setting forth a wiper blade for the wiper blade assembly and the adaptor of claim 1 appears confusing since the adaptor of claim 1 appears to include the wiper blade already.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh (WO publication 2017/115882).
	The publication to Goh discloses the invention as is claimed.  Goh discloses an adaptor (20, fig. 7) for assembling a wiper blade (100, fig.2) with a plurality of wiper arms (fig. 3).  The adaptor includes a body portion (generally 24) coupled to the wiper blade via pivotal engagement with a base portion (130).  The plurality of wiper arms are coupled with the adaptor in various manner (directions).  However, it is noted that the particular manner is not of particular significance since the wiper arms do not appear as a part of the claimed adaptor and further, the particular manner relates to a method of assembly and does not appear to define any particular structure for the adaptor not disclosed by Goh.  The adaptor of Goh includes a locking portion (30) provided on the body portion to cover a front end of a wiper arm (figs. 11, 12).  The body portion includes various restriction protrusions (note annotated figure 7 below) as well as a guide groove.  Note that the intended use of the groove, “to guide and hold an internal protrusion” is not of particular significance since the wiper arms do not make up a part of the claimed adaptor.  The guide groove is biased or tilted away from the restriction protrusion towards an outside portion into which an internal protrusion could be inserted as claimed.


    PNG
    media_image1.png
    574
    767
    media_image1.png
    Greyscale

	With respect to claims 2 and 3, the groove of Goh includes an angled portion tilted towards the locking portion and a horizontal portion as clearly shown in figure 7.  Such defines a guide path and holding path as claimed at an acute angle with respect to one another.
	With respect to claim 4, since the wiper arms do not appear to make up the adaptor, comparing distances therein to distances in the adaptor does not appear to impart any particular structure to the adaptor not disclosed by Goh.  Further, it is noted that a second type of wiper arm is specifically not required by the alternative language in claim 1.



	With respect to claim 10, Goh disclose a spacer (40, fig. 4).  The spacer overlaps the sides of the body portion as claimed (fig. 9).  An incision portion (27) is provided in the top surface of the body portion to receive a portion of the spacer.  The particular compensation of a gap between the body portion and wiper arms does not appear of particular significance since wiper arms do not appear to be part of the claimed adaptor.
	With respect to claim 11, note through holes (23) in the body portion.
	With respect to claim 12, the spacer (40) includes layer or side portions for overlapping the body portion.  A leg or upper portion connects such layer portions and includes portion (43) for introduction into the incision.  The layer portions are caved, as far as defined (fig. 6) and correspond to through holes (23), as far as defined.
 	With respect to claim 13, member (40) is deemed a cover portion, as far as defined.  Such covers the top and sides of the body portion and has a width corresponding to the locking portion (fig. 4).  Such cover includes an opening (curved sides) that correspond to the through hole (23), at least as far as defined.
	With respect to claim 14, the body portion include a curved portion to receive hook shaped arms.  See figure 4.
	With respect to claim 16, note hinge holes (22) on the body portion on both side surfaces for engaging shaft (410) of the base portion (130).






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goh (WO publication 2017/115882) in view of Lepper et al (WO publication 2015/138575).
	The publication to Goh discloses all of the above recited subject matter, including a hinge portion (25) enabling rotation of the locking portion.  Goh discloses all of the above, with the exception of the adaptor including an elastic leg or arm for engaging wiper arms.  Such being movable inwardly and protruding from the side surfaces.  It is noted that Goh appears to disclose fixed catches on the body of the adaptor.


	The publication to Lepper discloses an adaptor (100, fig. 1A) that includes elastic legs/arms (158) on a rear end of a body thereof and movable inwardly with respect to the body to enable releasable engagement with wiper arms.  The legs/arms include a shape protruding outward therefrom.  Laterally moveable legs/arms on adaptors for engaging wiper arms is well established.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide laterally moveable elastic legs/arms on the rear end of the adaptor of Goh, as clearly suggested by Lepper, to enable ease of disassembly from wiper arms.
	With respect to claims 6 and 7, note holding key (26a, fig. 7) on the hinge shaft engaged by an uneven elastic portion (32a) of the locking portion.  Such uneven portion engaging with the holding key acts to restrict rotation of the locking portion as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
23 September 2022